﻿I should like to start by
extending our warmest congratulations to you, Mr.
President, on your election as President of the General
Assembly at its fifty-eighth session, as well as our full
support. I also wish to pay tribute to Mr. Jan Kavan,
the President of the General Assembly at its fifty-
seventh session.
The memory of the many innocent people who
lost their lives during the horrors of 11 September, and
that of many other victims of terror all over the world,
including in my country, are still very fresh in our
minds today. We also mourn the painful loss of our
United Nations colleagues. They were working in the
service of the international community to secure peace
and to uphold human dignity in Baghdad. The loss of
Sergio Vieira de Mello was particularly tragic for us, as
his visit to Ankara two weeks before his tragic death
unfortunately turned out to be his last. Terrorism is a
crime against humanity. We are duty-bound to
eradicate that evil from the face of the Earth, and soon.
We must also not forget that there are other major
challenges that remain to be addressed, namely,
poverty, illiteracy, organized crime, the problem of
narcotics, ecological disasters, epidemics such as
AIDS, the issue of refugees, the illegal trade in human
beings, gender inequality, corruption, racism and
xenophobia, among others.
In the new global security environment, there is a
clear and pressing need to strengthen international
organizations and institutions. The United Nations is at
the top of that list. The many challenges facing the
world today underline the central role of the United
Nations, as has been highlighted so eloquently by the
Secretary-General. The efforts to adapt this unique
Organization to the realities of today’s international life
should be resolutely pursued. The world needs a more
representative, effective and efficient United Nations.
In close cooperation with the United Nations,
Turkey has accumulated vast experience over the years
in the areas of regional cooperation, peacekeeping and
conflict prevention. We have also shown a strong will
to solve our bilateral foreign policy problems. Today
we have very good relations with some neighbouring
countries with which we experienced difficulties in the
recent past. We are also doing our best to contribute to
the solution of problems in the Middle East, the
Balkans and the Caucasus.
In order to promote harmony among civilizations,
we convened a meeting last year in Istanbul between
the European Union and the countries of the
Organization of the Islamic Conference (OIC). Next
year, both the NATO summit and the OIC’s ministerial
meeting will be held in that city.
My Government’s reforms at home reflect a
sustained effort to promote democracy, human rights,
5

the rule of law, civil society, good governance,
accountability and gender equality to the highest
standards set by the United Nations and the European
Union. The results show that national and spiritual
values can be in perfect harmony with contemporary
living standards. Integration with the world is not
possible without bringing our values and traditions into
harmony with modernity.
It is on the strength of that increasingly relevant
Turkish experience and on the strength of the richness
of our ties with the international community that
Turkey has decided to present its candidature for a seat
in the Security Council for the years 2009-2010.
The situation in the Middle East will remain of
crucial significance for the evolution of the
international environment for some time to come. We
do not believe that the Middle East is condemned to
eternal strife and suffering. This is one cradle of
civilization that had enjoyed peace and prosperity for
centuries. That is why we believe that it is feasible
today to transform the Middle East into a region of
security, cooperation and prosperity. There is an urgent
need today for a fresh start in the region. The situation
in Iraq and the Arab-Israeli conflict are at the core of
efforts to bring stability to the region.
The events of this year have brought Iraq to the
beginning of a new era. All of us need to help the Iraqi
nation in its formidable task of building a united, free,
democratic and prosperous future. It is therefore highly
important for the Security Council to agree on a
mandate responsive to the needs of stabilization and
reconstruction. Iraq is our close neighbour. That
country’s future and the future of the region’s stability
are inter-linked.
In the Middle East we are again witnessing a
cycle of terror and violence that is taking hostage all
efforts towards peace. We view the restoration of the
channels of communication and dialogue between
Palestinians and Israelis as the most urgent task at
hand. We believe that sending the elected President of
the Palestinian National Authority into exile cannot
serve any good purpose. We call upon the Israeli
Government to review its position. At the same time,
we urge the Palestinian side to make every effort to
prevent further terrorist attacks. Turkey has close ties
with both Israelis and Palestinians. We remain ready to
contribute to the implementation of the road map, to
which we believe there is no alternative. We are also
willing to contribute to the improvement of the security
environment as needed, and to the alleviation of the
harsh living conditions of Palestinians.
In order to achieve progress, resources have to be
utilized rationally and to the benefit of the people, as
the Iraqi case has shown. The need for reform is not a
novelty in the Middle East. What may be new is the
growing recognition that progress is dependent on
political and social factors, as well as on economic
ones. Gradual steps towards more representative and
accountable structures are being taken by a number of
countries in the Middle East. They deserve the
encouragement of the international community.
The world needs the elimination of weapons of
mass destruction. It does not need them to proliferate.
The inherent logic of that argument has been
recognized by the community of nations that have
adhered to the Treaty on the Non-Proliferation of
Nuclear Weapons. We strongly support the efforts
aimed at increasing membership in non-proliferation
agreements and regimes.
My country’s regional policies are shaped by our
desire to achieve durable peace and greater cooperation
in our neighbourhood. I have already outlined our
approach with regard to the Middle East.
The Balkans, which is to our west, was in turmoil
until recently. That region has come to enjoy relative
peace and stability in the past two years. International
organizations, notably NATO, the European Union, the
United Nations and the Organization for Security and
Cooperation in Europe, played a major role in that
turnaround. However, the situation in certain parts of the
region should continue to be monitored on an ongoing
basis, as it is a potential source of destabilization.
We are determined to further enhance our
relations with Greece within the current process of
constructive dialogue. We are pleased with the progress
achieved so far, as highlighted by my Greek colleague,
Mr. Papandreou, in the statement he made this
morning. We have already covered considerable
ground. We are convinced that the ongoing dialogue
and the resulting atmosphere of mutual confidence will
serve the interests of both Turkey and Greece.
Turkey sincerely desires a lasting political
settlement establishing a new partnership in Cyprus.
This issue has been with us since 1963. Attempts to
distort the facts in the island will not help efforts aimed
6

at a comprehensive settlement. We continue to support
the good offices mission of the Secretary-General. A
new partnership in Cyprus should be based on a
compromise between Turkish and Greek Cypriots and
on equal status. Furthermore, a settlement should
preserve the bizonal character of the island and ensure
the security of the Turkish Cypriot people.
At the present stage of the situation in Cyprus it
is necessary to create a basis for substantive
negotiations. The opportunity created by President
Denktas’ latest proposals, which are designed to
overcome the lack of confidence between the two
sides, should be seized. Indeed, the Greek Cypriot side,
instead of trying to take advantage of the prospect of
its unilateral accession to the European Union, should
act in a spirit of goodwill and contribute to the
negotiating process. All embargoes and restrictions
imposed upon the Turkish Republic of Northern
Cyprus should be lifted as a matter of priority.
The Caucasus is another strategically important
area of great interest to Turkey. The long-standing
conflicts there must end, and good-neighbourly
relations and regional cooperation should be given a
real chance to flourish. The problems of Nagorny
Karabakh and Abkhazia still endanger peace and
stability in the entire region. Turkey expects Armenia
to fully comply with the relevant United Nations
resolutions in order to find a prompt and just solution
to the Nagorny Karabakh conflict. The peaceful
settlement of this conflict will contribute to the
normalization of Turkish-Armenian relations and to
regional cooperation. As regards the Abkhazian
conflict, Turkey believes that a peaceful settlement
should be reached within the context of the territorial
integrity, sovereignty and political unity of Georgia.
Close historical and cultural bonds with Central
Asia constitute one of the pillars of our Eurasian vision.
We have developed mutually beneficial bilateral relations
with the Central Asian States since their independence.
We should make substantial efforts to improve regional
stability and security and continue to support those
States with a view to their further integration into the
international community. We all know that the security
of Central Asia is inseparable from global security.
Traditionally a close friend of Afghanistan, Turkey
has contributed for many years to the rehabilitation of that
country. We are pleased that the Bonn process has so far
been implemented successfully, despite numerous
difficulties. We commend the performance of the
Transitional Administration in this respect. The success
of the Bonn process will depend to a large extent on
greater support from the international community.
We firmly believe that it will not be possible to
establish global stability unless peace, security,
democracy and sustainable development are promoted
in Africa. Recent trends in the management of crises in
Africa, as well as the New Partnership for Africa’s
Development, give us fresh hope in this regard.
In conclusion, I should like to stress that Turkey
is determined to remain a major contributor to peace,
security and stability in our region and beyond. Turkey
pursues a multidimensional foreign policy that is active
in various regions. We believe in the vital role of the
United Nations and its increased relevance in the present
international environment, and we are committed to
promoting the effectiveness of our Organization.



